IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,188-01


                  EX PARTE JOHN ANDREW HAMILTON, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 14-19166-A IN THE CRIMINAL DISTRICT COURT
                            OF JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

assault of a family member and sentenced to imprisonment for two years.

        Applicant alleges he is being improperly denied pre-sentence jail time credit and that he was

unconstitutionally denied a proper parole review. Applicant’s pre-sentence jail time credit claim is

dismissed. Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004). After a review of the record, we deny Applicant’s parole

review claim.

Filed: April 11, 2018
Do not publish